Exhibit 10.40

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

Performance-Based Restricted Stock Unit Award Agreement

Performance-Based Vesting – Relative TSR

THIS AGREEMENT is made as of             ,          (the “Grant Date”), by and
between Allscripts Healthcare Solutions, Inc., a Delaware corporation
(“Company”), and Paul M. Black (“Black”) [as an inducement to accept employment
with the Company].

WHEREAS, Black is expected to perform valuable services for the Company and the
Company considers it desirable and in its best interests that Black be given a
proprietary interest in the Company and an incentive to advance the interests of
the Company by possessing units that are settled in shares of the Company’s
Common Stock, $.01 par value per share (the “Common Stock”), in accordance with
the Company’s 2011 Stock Incentive Plan (the “Plan”).

NOW THEREFORE, in consideration of the foregoing premises, it is agreed by and
between the parties as follows:

 

1. Grant of Performance-Based Restricted Stock Units.

 

  (a) Grant. Subject to the terms and conditions set forth in this Agreement and
the Plan, the Company hereby grants to Black a target award of             
performance-based restricted stock units (the “Performance-Based Restricted
Stock Unit Award”), which shall vest and become unrestricted in accordance with
Section 2 hereof.

 

  (b) Transferability. Performance-based restricted stock units subject to the
Performance-Based Restricted Stock Unit Award and not then vested and
unrestricted may not be sold, transferred, pledged, assigned, alienated,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, alienate, hypothecate or
encumber, or otherwise dispose of such performance-based restricted stock units,
the Performance-Based Restricted Stock Unit Award shall immediately become null
and void.

 

  2. Vesting.

 

  (a) Performance-Based Vesting. Subject to this Section 2, the
Performance-Based Restricted Stock Unit Award shall vest and become unrestricted
in accordance with Exhibit A hereto.

 

  (b)

Accelerated Vesting for Termination following a Change in Control. In the event
of a Change in Control (as defined in the Plan), (i) all unearned
performance-based restricted stock units subject to the Performance-Based
Restricted Stock Unit Award shall be deemed to be earned based on relative TSR
(as such term is defined in Exhibit A hereto), the number of which shall be
determined based on



--------------------------------------------------------------------------------

  the market price of the Company’s Common Stock being the closing price on the
date of the consummation of the Change in Control and the market price of the
Company’s Comparison Group (as such term is defined in Exhibit A hereto) being
an average of the closing prices for the 30-day period ending five business days
prior to such consummation; provided that if such Change in Control occurs
within 24 months after the date on which Black commences employment with the
Company, the number of shares deemed to be earned pursuant to this Section 2(b)
shall not be less than the target number of shares set forth in Section 1(a) of
this Agreement, and (ii) all such earned performance-based restricted stock
units subject to the Performance-Based Restricted Stock Unit Award shall remain
unvested and shall continue to vest in accordance with their original vesting
schedule. If Black‘s employment with such successor company (or a subsidiary
thereof) is terminated within 24 months following such Change in Control (or
within six months prior thereto in connection with the Change in Control)
without Cause by the Company or the successor company or by Black for
Constructive Termination, all earned and unvested performance-based restricted
stock units subject to the Performance-Based Restricted Stock Unit Award
outstanding as of the date of such termination of employment (or as of the date
of the Change in Control if termination occurred prior to and in connection with
the Change in Control) shall vest and be distributed.

 

  (c) Settlement of Performance-Based Restricted Stock Units. Upon the date
performance-based restricted stock units subject to this Agreement become vested
and unrestricted, one share of Common Stock shall be issuable for each
performance-based restricted stock unit that vests on such date, subject to the
terms and conditions of the Plan and this Agreement. Thereafter, the Company
will transfer such shares of Common Stock to Black upon satisfaction of any
required tax withholding obligations.

 

  (d) Other Defined Terms.

Cause. “Cause” shall have the meaning set forth in the Employment Agreement,
dated December 19, 2012, between the Company and Black (the “Employment
Agreement”).

Constructive Termination. “Constructive Termination” shall have the meaning set
forth in the Employment Agreement.

 

3.

No Rights as Stockholder; Dividend Equivalents. Black shall not have any rights
of a stockholder of the Company with respect to any shares of Common Stock
issuable upon the vesting of performance-based restricted stock units subject to
this Agreement (including the right to vote and to receive dividends and other
distributions paid with respect to shares of Common Stock), unless and until,
and only to the extent, the Performance-Based Restricted Stock Unit Award is
settled by the issuance of such shares of Common Stock to Black. Notwithstanding
the foregoing, at such time as the restrictions lapse, an amount equal to any
cash dividends that would have been payable to Black if the shares of Common
Stock underlying the performance-based restricted stock

 

2



--------------------------------------------------------------------------------

  units subject to this Agreement had been issued to Black during the
restriction period shall be paid in cash to Black with respect to the actual
number of performance-based restricted stock units that have vested. This
Section 3 will not apply with respect to record dates for dividends occurring
prior to the Grant Date or after the restriction period has lapsed.

 

4. Termination of Employment.

 

  (a) Subject to Section 2 and Sections 4(b) and 4(c), if Black’s employment
with the Company (or an affiliate of the Company if such affiliate is Black’s
employer) is terminated other than due to death and other than by the Company
due to the Disability (as defined below) of Black, the performance-based
restricted stock units subject to the Performance-Based Restricted Stock Unit
Award which are unearned as of the date of termination shall be forfeited by
Black and such performance-based restricted stock units shall be cancelled by
the Company.

 

  (b) Subject to Section 2 and Section 4(c), if Black’s employment with the
Company (or an affiliate of the Company if such affiliate is Black’s employer)
is terminated due to the death or Disability of Black, the performance-based
restricted stock units subject to the Performance-Based Restricted Stock Unit
Award which are unearned as of the date of termination shall be deemed to be
earned at 100% of target level and the number of performance-based restricted
stock units so earned shall vest and be distributed.

 

  (c) If, on the date Black’s employment terminates, there is a written
employment agreement in place between Black and the Company (or between Black
and an affiliate of the Company if such affiliate is Black’s employer), then, in
the event of a conflict, the terms of such written employment agreement
regarding vesting upon termination shall prevail over the terms of this
Agreement (it being understood that any accelerated vesting shall be subject to
the satisfaction of the performance conditions as described herein and be based
on the level achieved hereunder).

 

  (d) “Disability” shall mean Black’s being “disabled” as defined in Treas. Reg.
§1.409A-3(i)(4)(i).

 

5. Adjustment in Event of Happening of Condition.

In the event that there is any change in the number of issued shares of Common
Stock of the Company without new consideration to the Company (such as by stock
dividends or stock split-ups), then the number of unvested performance-based
restricted stock units subject to this Performance-Based Restricted Stock Unit
Award shall be adjusted in proportion to such change in issued shares.

If the outstanding shares of Common Stock of the Company shall be combined, or
be changed into another kind of stock of the Company or into equity securities
of another corporation, whether through recapitalization, reorganization, sale,
merger, consolidation, etc., the Company shall cause adequate provision to be
made whereby the unvested

 

3



--------------------------------------------------------------------------------

performance-based restricted stock units subject to this Agreement shall be
adjusted equitably so that the securities received upon vesting shall be the
same as if the vesting had occurred immediately prior to such recapitalization,
reorganization, sale, merger, consolidation, etc.

Notwithstanding the foregoing, in the event of a sale of the Company through a
merger, consolidation or sale of all or substantially all of its assets where
all or part of the consideration is stock, cash or other securities or property
(a “Transaction”), the Performance-Based Restricted Stock Unit Award shall be
assumed or an award of equivalent value shall be substituted by the successor
corporation or a parent or subsidiary of the successor corporation in an
economically equivalent manner. In the event that the successor corporation
refuses or is unable to assume or substitute for the Performance-Based
Restricted Stock Unit Award in an economically equivalent manner, then
simultaneously with the consummation of the Transaction, Black shall fully vest
in the Performance-Based Restricted Stock Unit Award at the level deemed to be
earned in accordance with Section 2(b) of this Agreement and such number of
performance-based restricted stock units subject to the Performance-Based
Restricted Stock Unit Award shall become unrestricted. For the purposes of this
Section 5, the Performance-Based Restricted Stock Unit Award shall be considered
assumed in an economically equivalent manner only if, following the Transaction,
the Performance-Based Restricted Stock Unit Award confers the right to receive,
for each performance-based restricted stock unit subject to the
Performance-Based Restricted Stock Unit Award and unvested immediately prior to
the Transaction, publicly traded shares of common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of shares of Common Stock in the Transaction. The determination of
such substantial equality of value of consideration shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding.

 

6. No Right to Continued Employment. This Agreement shall not be construed as
giving Black the right to be retained in the employ of the Company.

 

7. Provisions of Plan. This Performance-Based Restricted Stock Unit Award is
granted pursuant to, and subject to the terms and conditions of, the Plan (which
is incorporated herein by reference). In the event a provision of this Agreement
conflicts with the Plan, the terms of the Plan will prevail. Black acknowledges
receiving a copy of the Plan and this Agreement. Any capitalized term not
defined herein shall have the same meaning as in the Plan.

 

8.

Withholding of Taxes; Section 409A. The Company shall be entitled, if necessary
or desirable, to withhold from any amounts due and payable by the Company to
Black (or to secure payment from Black in lieu of withholding) the amount of any
withholding or other tax due from the Company (“Required Tax Payments”) with
respect to any performance-based restricted stock units which become vested and
unrestricted under this Agreement, and the Company may defer issuance of Common
Stock underlying such performance-based restricted stock units until such
amounts are paid or withheld. Black shall satisfy his or her Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures

 

4



--------------------------------------------------------------------------------

established by the Company) to the Company of previously owned whole shares of
Common Stock (for which Black has good title, free and clear of all liens and
encumbrances) having a Fair Market Value (as defined in the Plan), determined as
of the date the obligation to withhold or pay taxes first arises in connection
with the Performance-Based Restricted Stock Unit Award (the “Tax Date”), equal
to the Required Tax Payments, (3) authorizing the Company to withhold from the
shares of Common Stock otherwise to be delivered to the holder pursuant to the
Performance-Based Restricted Stock Unit Award, a number of whole shares of
Common Stock having a Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, (4) a cash payment by a broker-dealer acceptable to
the Company through whom Black has sold the shares with respect to which the
Required Tax Payments have arisen or (5) any combination of (1), (2) and (3).
The Compensation Committee shall have sole discretion to disapprove of an
election pursuant to any of clauses (2)-(5) for any holder who is not an
“officer” (as defined in Rule 16a-1(f) under the Securities Exchange Act of
1934). Unless and until the Company determines otherwise, the method in clause
(3) above shall be utilized. Shares of Common Stock to be delivered or withheld
may not have a Fair Market Value in excess of the minimum amount of the Required
Tax Payments. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder. No certificate representing a share of
Common Stock shall be delivered until the Required Tax Payments have been
satisfied in full.

It is intended that any amounts payable under this Performance-Based Restricted
Stock Unit Award comply with the provisions of Code Section 409A of the Internal
Revenue Code of 1986 and the treasury regulations relating thereto so as not to
subject Black to the payment of interest and tax penalty which may be imposed
under Code Section 409A. In furtherance of this interest, to the extent that any
regulations or other guidance issued under Code Section 409A after the date of
this Performance-Based Restricted Stock Unit Award would result in Black being
subject to payment of interest and tax penalty under Code Section 409A, the
parties agree to amend this Performance-Based Restricted Stock Unit Award in
order to bring this Performance-Based Restricted Stock Unit Award into
compliance with Code Section 409A. No amount shall be payable pursuant to a
termination of Black’s employment unless such termination constitutes a
separation from service under Section 409A. To the extent any amounts payable
upon Black’s separation from service are nonqualified deferred compensation
under Section 409A, and if Black is at such time a specified employee under
Section 409A, then to the extent required under Section 409A payment of such
amounts shall be postponed until six (6) months following the date of Black’s
separation from service (or until any earlier date of Black death), upon which
date all such postponed amounts shall be paid to Black in a lump sum, and any
remaining payments due shall be paid as otherwise provided herein. The
determination of whether Black is a specified employee shall made by the Company
in accordance with Section 409A.

 

9. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

By:

   

Name:

      Paul M. Black

 

6



--------------------------------------------------------------------------------

Exhibit A

1. For purposes of this Exhibit:

 

  •  

The maximum number of performance-based restricted stock units subject to this
Agreement is 200% of the target number of                 , of which up to
33 1/3% shall be eligible for vesting with respect to attainment of the
Performance Measure in each of the three Performance Periods (as such term is
defined below), as set forth below but subject to the Alternative Three Year
Performance Period Vested Unit Calculation (as such term is defined below).

 

  •  

The “Performance Measure” is relative “Total Shareholder Return” (as such term
is defined below) for each Performance Period.

Following the end of each Performance Period, the Company’s Compensation
Committee will certify the level of the Performance Measure achieved by the
Company for such Performance Period. The performance-based restricted stock
units subject to vesting during a Performance Period will be subject to
forfeiture and cancellation by the Company if the Company’s performance during
such Performance Period does not meet or exceed the threshold percentile rank of
the Performance Measure for such Performance Period. Performance at or above the
threshold level will result performance-based restricted stock units becoming
vested as set forth below, and shares underlying such vested performance-based
restricted stock units shall be distributed following completion of the
certification described above.

Notwithstanding the foregoing, following completion of the three-year period
commencing on the Grant Date and ending on the third anniversary of the Grant
Date (the “Three Year Performance Period”), the Compensation Committee will
determine the number of performance-based restricted stock units that would vest
if the maximum number of performance-based restricted stock units subject to the
Performance-Based Restricted Stock Unit Award had been subject only to the Three
Year Performance Period (the “Alternative Three Year Performance Period Vested
Unit Calculation”). If the number of performance-based restricted stock units
that vest pursuant to the Alternative Three Year Performance Period Vested Unit
Calculation is greater than the number of performance-based restricted stock
units that vest under this Agreement in the three Performance Periods described
herein without regard to the Alternative Three Year Performance Period Vested
Unit Calculation, then such greater number of performance-based restricted stock
units shall vest pursuant to the Alternative Three Year Performance Period
Vested Unit Calculation, reduced by the number of performance-based restricted
stock units previously vested. Shares underlying vested performance-based
restricted stock units shall be distributed following completion of the
certification described above.

2. Additional Definitions.

a. “Comparison Group” means the companies listed on Appendix 1 to this Exhibit
A, as may be adjusted as described below.

b. “Performance Period” means each of the following three periods:

 

A-1



--------------------------------------------------------------------------------

  (i) the one-year period commencing on the Grant Date and ending on the first
anniversary of the Grant Date,

 

  (ii) the two-year period commencing on the Grant Date and ending on the second
anniversary of the Grant Date, and

 

  (iii) the three-year period commencing on the Grant Date and ending on the
third anniversary of the Grant Date.

c. “Total Shareholder Return” or “TSR” means total shareholder return as applied
to the Company or any company in the Comparison Group, meaning stock price
appreciation from the beginning to the end of the Performance Period, plus
dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Company or any company
in the Comparison Group) during the Performance Period, expressed as a
percentage return. Except as modified in Section 4(d), for purposes of computing
TSR, the stock price at the beginning of the Performance Period will be the
average price of a share of common stock over the 30 trading days ending on the
first day of the Performance Period, and the stock price at the end of the
Performance Period will be the average price of a share of common stock over the
30 trading days ending on the last day of the Performance Period, adjusted for
changes in capital structure; provided, however, that TSR will be negative one
hundred percent (-100%) if a company: (i) files for bankruptcy, reorganization,
or liquidation under any chapter of the U.S. Bankruptcy Code; (ii) is the
subject of an involuntary bankruptcy proceeding that is not dismissed within 30
days; (iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations.

3. Calculation. For purposes of the award, the number of shares earned will be
calculated as follows:

FIRST: For the Company and for each other company in the Comparison Group,
determine the TSR for the Performance Period.

SECOND: Rank the TSR values determined in the first step from low to high (with
the company having the lowest TSR being ranked number 1, the company with the
second lowest TSR ranked number 2, and so on) and determine the Company’s
percentile rank based upon its position in the list by dividing the Company’s
position by the total number of companies (including the Company) in the
Comparison Group and rounding the quotient to the nearest hundredth. For
example, if the Company were ranked 60 on the list out of 80 companies
(including the Company), its percentile rank would be 75%.

THIRD: Plot the percentile rank for the Company determined in the second step
into the appropriate band in the left-hand column of the table below and
determine the number of shares earned as a percent of target, which is the
figure in the right-hand column of the table below corresponding to that
percentile rank. Use linear interpolation between points in the table below to
determine the percentile rank and the corresponding share funding if the
Company’s percentile rank is greater than         % and less than         % but
not exactly one of the percentile ranks listed in the left-hand column. For
example, if the Company’s percentile rank is         %, then         % of target
shares would be earned.

 

A-2



--------------------------------------------------------------------------------

     Relative
TSR %ile
Rank      Shares
Earned
as % Target  

Maximum

     __P         200 %       __P         __ %       __P         __ % 

Target

     __P         100 %       __P         __ %       __P         __ % 

Threshold

     __P         __ % 

 

  •  

Linear interpolation for performance between points shown

 

  •  

Payout is capped at 100% if absolute Company’s TSR is negative

 

  •  

Payout value capped at 5x target each period

4. Rules. The following rules apply to the computation of the number of shares
earned:

a. If the Company’s absolute TSR is negative over any of the three Performance
Periods, payouts shall not exceed 100% of target for that Performance Period.
The aggregate value of the shares earned and settled in each Performance Period,
based on the Fair Market Value of such shares as of the date of settlement,
shall not exceed five (5) times the target payment value for such performance
period.

b. The minimum earnout is zero and the maximum earnout is 200% of target. There
is no minimum number of shares or other consideration that recipient will
receive, and no shares will be earned if the percentile rank is
        percentile or lower in a Performance Period.

c. For purposes of computing Total Shareholder Return for the Company and each
other company in the Comparison Group, the stock price at the beginning and end
of the Performance Period will, subject to Section 2 of the Performance-Based
Restricted Stock Unit Award Agreement, be determined as the 30-day average
closing price of the stock on each of the 30 consecutive trading days ending on
and including the first day or last day of the Performance Period, as the case
may be.

d. Companies shall be removed from the Comparison Group if they undergo a
Specified Corporate Change. A company that is removed from the Comparison Group
before the measurement date will not be included at all in the computation of
the performance factor. A company in the Comparison Group will be deemed to have
undergone a “Specified Corporate Change” if it:

 

  1. ceases to be a domestically domiciled publicly traded company on a national
stock exchange or market system, unless such cessation of such listing is due to
a low stock price or low trading volume; or

 

  2. has gone private; or

 

A-3



--------------------------------------------------------------------------------

  3. has reincorporated in a foreign (e.g., non-U.S.) jurisdiction, regardless
of whether it is a reporting company in that or another jurisdiction; or

 

  4. has been acquired by another company (whether by a peer company or
otherwise, but not including internal reorganizations), or has sold all or
substantially all of its assets.

The Company shall rely on press releases, public filings, website postings, and
other reasonably reliable information available regarding a peer company in
making a determination that a Specified Corporate Change has occurred.

 

 

A-4



--------------------------------------------------------------------------------

Appendix 1 to

Exhibit A to

Performance-Based Stock Unit Agreement

Comparison Group

 

ACI Worldwide

   Informatica    Tyler Technologies

Acxiom

   j2 Global Comm    Ultimate Software

Advent Software

   Jack Henry & Assoc    ValueClick

Ancestry.com

   JDA Software    Vantiv

AOL

   Kenexa    VeriFone Systems

Aspen Technology

   Lender Processing    Verint Systems

athenahealth

   Liquidity Services    VirnetX Holding

Bankrate

   Manhattan Assoc    Wright Express

Blackbaud

   Maxims    Zynga

Booz Allen Hamilton

   McKesson   

Broadridge Fin

   MedAssets   

CACI Intl

   Medidata Solutions   

Cadence Design Sys

   Mentor Graphics   

Cardtronics

   Merge Healthcare   

Catamaran

   MICROS Systems   

Cerner

   Millennial Media   

CommVault Systems

   NetScout Systems   

Computer Progs & Sys

   NeuStar   

Compuware

   OpenTable   

Concur Tech

   Parametric Tech   

Convergys

   Progress Software   

CoreLogic

   Qlik Technologies   

Cornerstone OnDemand

   Quality Sys   

CoStar Group

   Quest Software   

DealerTrack Hldgs

   RealPage   

DST Systems

   Rovi   

Euronet Worldwide

   Sapient   

Exact Target

   Solera Hldgs   

Fair Issac

   Sourcefire   

Fortinet

   Splunk   

Genpact

   SS&C Tech Hldgs   

Global Payments

   Syntel   

Guidewire Software

   Take-Two Interactive   

Heartland Payment

   TiVo   